MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                             Nov 02 2020, 8:43 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEYS FOR APPELLANT
Christopher P. Jeter
Erica Guernsey
Fishers, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Ryan Lynch,                                              November 2, 2020
Appellant-Defendant/Counterclaimant,                     Court of Appeals Case No.
                                                         20A-SC-355
        v.                                               Appeal from the Hamilton
                                                         Superior Court
Patrick Johnson,                                         The Honorable Gail Z. Bardach,
Appellee-Plaintiff/Counter-Defendant.                    Judge
                                                         The Honorable Darren J. Murphy,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         29D06-1902-SC-1379



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-SC-355 | November 2, 2020               Page 1 of 10
                                             Case Summary
[1]   Patrick Johnson brought a small claims action against Ryan Lynch, asserting

      that Lynch did not pay him for his work in designing a website for Lynch’s

      company. Lynch counterclaimed, asserting that Johnson’s work on a prior

      project involving a mobile application was incomplete. The small claims court

      found in favor of Johnson on his claim and denied relief to Lynch on his

      counterclaim.


[2]   We affirm.


                                   Facts & Procedural History
[3]   Lynch is the founder and director of a non-profit organization called

      Indianapolis Ace Academy (Ace), 1 which informs and educates youth about

      aviation. Johnson is a software designer. In 2017, Lynch hired Johnson to

      design a mobile phone application for Ace (the mobile app project), and

      thereafter he hired Johnson to design a website for a frozen yogurt shop in

      which Lynch is an owner. Lynch paid Johnson in full for both of those

      projects.


[4]   Thereafter, in or around May 2018, Lynch hired Johnson to design an updated

      website for Ace (the Ace website project). The parties did not have a written

      contract for the Ace website project, but they did exchange emails about it. On




      1
          The organization is now known as NARY Foundation.


      Court of Appeals of Indiana | Memorandum Decision 20A-SC-355 | November 2, 2020   Page 2 of 10
      June 5, 2018, Johnson’s project manager, Colleen Zana, emailed Lynch on

      behalf of Johnson stating that the Ace website project was estimated to require

      thirty hours of work over the course of four weeks. On June 7, Lynch emailed

      Zana advising that he wanted to proceed and asking her to schedule the project.

      On June 30, 2018, Johnson emailed Lynch to let him know that “[t]he new site

      design is done,” and Johnson attached a link to the website. Exhibits Vol. at 8.

      Johnson added, “There are still a few things I might want to tweak” but asked

      Lynch to let him know “if this looks good for now and I can make it live.” Id.

      Lynch replied to Johnson by email about half an hour later, stating “I love the

      new layout” and calling it “[o]utstanding,” and Lynch directed Johnson to “go

      live” with it. Id.


[5]   On July 3, 2018, Johnson sent an invoice to Lynch for the Ace website project

      reflecting 30 hours of work at $90 per hour, for a total of $2700. The invoice

      indicated payment was due August 3, 2018, and “overdue payments are subject

      to interest charge.” Id. at 13. On September 10, 2018, Lynch texted Johnson,

      apologizing for not getting back with him and stating, “I owe you some money

      from the websites and [am] not ignoring you.” Id. at 11. Lynch explained that

      he had not yet received expected grant money that he had planned to use to pay

      for the Ace website project and offered, “Can I make payments (out of pocket)

      personally to you until I can pay it off?” Id. Lynch did not pay Johnson.


[6]   On the afternoon of December 10, 2018, Zana emailed Lynch stating that the

      Ace website project bill had not been paid and that “we must insist on a full

      payment” of the $2700 invoice by December 31. Id. at 22. Lynch responded

      Court of Appeals of Indiana | Memorandum Decision 20A-SC-355 | November 2, 2020   Page 3 of 10
      that he had been waiting “on sponsorship funding to come in,” to which Zana

      responded that Johnson had already extended “a very gracious time frame

      without interest” and that there “was never an agreement that [Johnson] . . .

      would wait . . . for you to receive [] funds from another source in order to pay

      [Johnson] for his services.” Id. at 20-21. Zana offered that Johnson was willing

      to accept payment of half of the invoice by the end of December and the other

      half by the end of January 2019. Lynch replied that he was in contact with his

      legal team.


[7]   Later that same day, Johnson advised Lynch that his legal team should contact

      Johnson directly and that he “went ahead and removed [his] work from

      [Lynch’s] website” but would “be happy to implement it back when the

      payment is made in full.” Id. at 19. The two exchanged further emails. Lynch

      told Johnson that he had already informed Johnson that Ace expected to

      receive end-of-year funding and that Johnson had taken “illegal” and

      “unauthorized” actions in changing the Ace website. Appellant’s Appendix at 29.

      Johnson replied that the only work removed was “the work that has not been

      paid for” and offered to “reinstate the design I have done for your website on

      the basis of good faith if you agree to have the invoice paid in full by the end of

      January 2019[.]” Exhibits Vol. at 18.


[8]   On Tuesday, February 6, 2019, Johnson emailed Lynch to advise that, if he did

      not hear back from Lynch with arrangements to pay, he would be filing a legal

      action later that week. On February 8, 2019, Johnson filed a small claims

      complaint for “non payment for website design and build for Ace Academy,”

      Court of Appeals of Indiana | Memorandum Decision 20A-SC-355 | November 2, 2020   Page 4 of 10
       seeking judgment against Lynch for $4050, comprised of the $2700 invoice and

       $1350 in expenses incurred for the collection of the amount owed. Appellant’s

       Appendix at 21.


[9]    On February 27, Lynch sent an email to Johnson stating that the Ace website

       project “is NOT done” and that Johnson had inappropriately removed it, which

       affected sales and interrupted operations. Exhibits Vol. at 16 (emphasis in

       original). On March 4, 2019, Johnson emailed Lynch, advising that he had

       filed a small claims action but offering to dismiss the action if Lynch would

       “like to go ahead and submit payment for the money you owe by the end of this

       week[,]” which Johnson stated was $2700 per the invoice and $1350 for time,

       interest, and the money he was “having to spend to get the money that you

       owe[.]” Id. at 15.


[10]   On June 21, 2019, Lynch filed a small claims counterclaim. The counterclaim

       asserted that in June 2017, Lynch paid Johnson $5400 for the mobile app

       project, but the app was “never [] created.” Appellant’s Appendix at 46. Lynch

       requested return of the $5400 plus legal fees from Johnson.


[11]   After a series of reset hearings for a variety of reasons, the court held a hearing

       on January 9, 2020. Both parties were present in person; Lynch was

       represented by counsel, and Johnson was not.


[12]   Johnson testified that he and Lynch agreed “via email and phone” that Johnson

       would design the Ace website. Transcript at 7. Johnson further testified that

       “[Lynch] specifically requested over the phone to not have a contract on this

       Court of Appeals of Indiana | Memorandum Decision 20A-SC-355 | November 2, 2020   Page 5 of 10
       one” and Johnson agreed because he “trusted him[.]” Id. at 13. Johnson

       testified that the agreed rate was $90 per hour, which Johnson stated was a

       discount from his normal rate of $120 per hour, and that he had estimated 30

       hours, noting “it actually took more . . . but I decided to keep true to the

       estimate.” Id. at 6.


[13]   Johnson also described his unsuccessful attempts to collect the money from

       Lynch and presented the court with the emails described above. Johnson

       maintained that all the projects he did for Lynch were completed and worked

       properly. Johnson explained that he did not “deactivate” the Ace website but,

       rather, “simply removed [his] work from the website.” Id. at 8. He stated that

       the additional $1350 requested in his claim was for interest and his time and

       effort expended to collect the fee for the Ace website project, but told the court,

       “I’d be happy with the $2700 at this point.” Id. at 6.


[14]   Lynch testified that, at some point after September 2018, he had asked Johnson

       to fix “some glitches” in the website, and Johnson said he would do so but

       never did, instead removing his work from the Ace website. Id. at 17. Lynch

       stated that this removal caused him to not have access to the Ace website and

       required him to expend money to start a new website and lose sales. Johnson

       responded that there were no glitches as claimed, but recalled that Lynch had at

       some point after completion asked Johnson to add an “additional feature,”

       namely a photo gallery, which Johnson testified he “was going to provide at no

       additional cost” if Lynch had paid him. Id. at 28.



       Court of Appeals of Indiana | Memorandum Decision 20A-SC-355 | November 2, 2020   Page 6 of 10
[15]   With regard to the counterclaim, Lynch testified that Johnson never completed

       the mobile app project, maintaining, “I have no app[,]” and asking for return of

       the $5400 he paid Johnson in 2017. Id. at 17. Johnson’s position was twofold.

       First, Johnson stated that the $5400 that Lynch was seeking in his counterclaim

       was for “a separate project that was for an application design” and was “totally

       separate from this [Ace] website project.” Id. at 3. Second, Johnson asserted

       that he was hired by Lynch to design the mobile app, along with a working

       prototype, and that he did so (and was paid in full), and that he was not hired to

       develop a working mobile app, which is considerably more expensive and

       beyond his skills. He testified, “I don’t know how to develop mobile apps so

       that was never an agreement, I would never agree to develop a mobile app.” Id.

       at 24.


[16]   The small claims court took the matter under advisement and issued an order

       on January 14, 2020, finding in favor of Johnson on his complaint and denying

       relief to Lynch on his counterclaim. The court awarded Johnson damages of

       $2700, the amount of the original invoice. Lynch now appeals.


                                       Discussion & Decision
[17]   Initially, we observe that Johnson did not file an appellee’s brief. Under such a

       circumstance, we do not undertake to develop an argument on his behalf, and

       we may reverse upon a prima facie showing of reversible error. Heartland

       Crossing Found., Inc. v. Dotlich, 976 N.E.2d 760, 762 (Ind. Ct. App. 2012). Prima

       facie error, in this context, means “at first sight, on first appearance, or on the


       Court of Appeals of Indiana | Memorandum Decision 20A-SC-355 | November 2, 2020   Page 7 of 10
       face [of] it.” Id. (quoting Carter v. Grace Whitney Props., 939 N.E.2d 630, 633-34

       (Ind. Ct. App. 2010)). “This standard, however, ‘does not relieve us of our

       obligation to correctly apply the law to the facts in the record in order to

       determine whether reversal is required.’” WindGate Properties, LLC v. Sanders,

       93 N.E.3d 809, 813 (Ind. Ct. App. 2018) (quoting Wharton v. State, 42 N.E.3d

       539, 541 (Ind. Ct. App. 2015)).


[18]   The burden of proof in a small claims civil suit is the same as it would be had

       the case been filed in a general trial court. Harris v. Lafayette LIHTC, LP, 85

       N.E.3d 871, 876 (Ind. Ct. App. 2017). We will affirm a judgment in favor of

       the party bearing the burden of proof “if the evidence was such that from it a

       reasonable trier of fact could conclude that the elements of the party’s claim

       were established by a preponderance of evidence.” Id. Our standard of review

       in small claims cases is particularly deferential in order to preserve the speedy

       and informal process for small claims. Dotlich, 976 N.E.2d at 762. We neither

       reweigh the evidence nor assess the credibility of the witnesses. Id. We will not

       set aside the findings or judgment unless clearly erroneous. Id.


[19]   Here, the small claims court entered judgment in favor of Johnson in the

       amount of $2700. Lynch maintains that the trial court’s decision was in error

       because there was no enforceable contract between the parties as an essential

       element was missing, namely, a meeting of the minds as to the terms of their

       agreement, including “the actual service to be received, price, scope of

       agreement, and more.” Appellant’s Brief at 6. He argues this lack of a meeting

       of the minds is evidenced by the parties’ “conflicting testimony” that he urges

       Court of Appeals of Indiana | Memorandum Decision 20A-SC-355 | November 2, 2020   Page 8 of 10
       “laid bare their lack of understanding as to what each was contracting for or to

       do.” Id. at 7. We disagree and find no error with the small claims court’s

       decision.


[20]   The evidence reveals that Lynch had worked with Johnson on two projects and

       thereafter hired Johnson in early June 2018 for the Ace website project.

       Johnson provided Lynch with an estimate of the number of hours that would be

       required to “build” the website, and Lynch directed Johnson to “go ahead”

       with it. Exhibits Vol. at 6, 9. On June 30, when Johnson sent Lynch a link to

       the design, Lynch responded that he “love[d]” it and wanted Johnson to go

       ahead and “go live” with it. Id. at 8. There was no mention by Lynch that he

       was in any way dissatisfied or that it was not complete. Lynch texted Johnson

       several months later, in September, acknowledging that he owed Johnson

       money and offering to personally pay him; he did not indicate dissatisfaction

       with the Ace website or assert that it was in some way incomplete.


[21]   Johnson repeatedly asked for payment, and eventually removed content he had

       created from the Ace website in December 2018. More than two months later,

       on February 27, 2019, Lynch indicated he was not going to pay and claimed

       that the website was “NOT done[.]” Id. at 16. Lynch’s testimony, while stating

       that “glitches” existed in the Ace website, did not specifically identify what

       those were. Transcript at 17. Contrary to Lynch’s claim, the facts do not reflect

       a lack of agreement; they reflect that Lynch, who had failed to pay for months,

       was angry that Johnson had removed the content from the Ace website. We



       Court of Appeals of Indiana | Memorandum Decision 20A-SC-355 | November 2, 2020   Page 9 of 10
       find that the evidence most favorable to the judgment supports the small claim’s

       court’s conclusion that Lynch owes Johnson $2700 for the Ace website project.


[22]   As to Lynch’s counterclaim, the evidence was that Johnson was hired for the

       mobile app project during or before 2017 and was paid in full ($5400) in June

       2017. Lynch at no time after making payment expressed that he did not receive

       what he hired Johnson to create. In fact, Lynch chose to hire Johnson for the

       Ace website project a year later; from this, the court could reasonably infer that

       Lynch was satisfied with Johnson’s work on the mobile app project. It was not

       until June 2019, when Lynch filed his counterclaim, that he asserted the app

       was “never [] created” and that he did not receive $5400 worth of services from

       Johnson. Appellant’s Appendix at 46. At trial, Lynch suggested that all he got for

       his money was “a picture of an app,” but Johnson testified that he produced a

       design along with a working “fully clickable” prototype – not just a picture – for

       Lynch to provide to another party to use in developing an app, should Lynch

       desire to do so. Transcript at 15, 31. The trial court weighed the credibility of

       the witnesses and declined to find in favor of Lynch on his counterclaim. We

       find no error with the court’s decision.


[23]   The court’s judgment is not clearly erroneous.


[24]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-SC-355 | November 2, 2020   Page 10 of 10